      Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                        AUGUSTA DIVISION

 THE TWELFTH CONGRESSIONAL                   )
 DISTRICT REPUBLICAN                         )
 COMMITTEE, et al.,                          )
                                             )
                     Plaintiffs,             )
 v.                                          )     Civil No. 1:20-cv-00180-JRH-BKE
                                             )
 BRADFORD J. RAFFENSPERGER,
                                             )
 et al,
                                             )
                    Defendants.              )
                                             )


                              NOTICE OF FILING

      PLAINTIFFS, by counsel, give notice that they are filing the attached

Rebuttal Declaration of Alex Chilton in support of Plaintiffs' Emergency Motion

for Temporary Restraining Order and Preliminary Injunction.

                                    Respectfully submitted,

                                    12th CONGRESSIONAL DISTRICT
                                    REPUBLICAN COMMITTEE, et al.

                                    /s/ Christopher I. Kachouroff
                                    Christopher I. Kachouroff, Esq.*
                                    Patrick M. McSweeney, Esq.*

                    Notice of Filing - Declaration of Alex Chilton

                                     Page 1 of 3
Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 2 of 9




                             Robert J. Cynkar, Esq.*
                             MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
                             13649 Office Place, Suite 101
                             Woodbridge, Virginia 22192
                             (703) 621-3300 (o)
                             chris@mck-lawyers.com
                             patrick@mck-lawyers.com
                             rcynkar@mck-lawyers.com

                             Johnny Vines, Esq.
                             Georgia Bar Number: 940633
                             JOHNNY VINES, P.C.
                             404 Durden Street, Suite B
                             Vidalia, Georgia 30474
                             (912) 388-7071 (o)
                             (912) 537-6600 (f)
                             jecvines@vineslaw.com


                             Counsel for Plaintiffs

                             * Admitted Pro Hac Vice




             Notice of Filing - Declaration of Alex Chilton

                              Page 2 of 3
      Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 3 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 16, 2020, I electronically filed this

document with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the attorneys of record:



                                     /s/ Christopher I. Kachouroff
                                     Christopher I. Kachouroff, Esq.*
                                     Patrick M. McSweeney, Esq.*
                                     Robert J. Cynkar, Esq.*
                                     MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
                                     13649 Office Place, Suite 101
                                     Woodbridge, Virginia 22192
                                     (703) 621-3300 (o)
                                     chris@mck-lawyers.com




                     Notice of Filing - Declaration of Alex Chilton

                                      Page 3 of 3
                   Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 4 of 9




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGIA
                                         AUGUSTA DIVISION

              THE TWELFTH CONGRESSIONAL                        )
              DISTRICT REPUBLICAN                              )
              COMMITTEE, et al.,                               )
                                                               )
                                        Plaintiffs,            )
              v.                                               )      Civil No. 1:20-cv-00180-JRH-BKE
                                                               )
              BRADFORD J. RAFFENSPERGER,
                                                               )
              et al,
                                                               )
                                        Defendants.            )
                                                               )


                                        DECLARATION OF ALEX CHILTON

                    I, Alex Chilton, declare the following pursuant to 28 U.S.C. § 1746 based on

           my information, knowledge, and belief.

                    1.      My name is Alex Chilton and my company is Chilton, Gibbs &

           Associates, LLC.

                    2.      I have been licensed in Georgia for 21 years and all of our staff

           investigators who work at Chilton Gibbs are licensed. I have worked in law

           enforcement in various capacities for 11 years. I have also testified in federal and

           state courts and have been qualified as an expert in law enforcement techniques.

                                                Declaration of Alex Chilton

                                                        Page 1 of 5



Document Ref: WDEUV-LYCAA-BDWBN-EJT3N                                                                   Page 1 of 5
                   Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 5 of 9




                    3.      Chilton Gibbs provides professional investigative services that range

           from narcotics investigations, civil suit investigations, undercover operations, site

           security surveys and analysis, personal VIP protection, and many other services.

           We were retained by McSweeney, Cynkar & Kachouroff to effect service of

           process in this case. We were also tasked with investigating Richmond County’s

           drop boxes.

                    4.      As part of our investigation, our firm visited the drop box locations

           advertised by the Richmond county board of elections, conducted an interview of

           Lynn Bailey, the Richmond County Elections supervisor, and visited the drop box

           locations again.

                    5.      I interviewed Ms. Bailey on Monday, December 14, 2020 and

           inquired about the security on the drop boxes. Ms. Bailey advised that the drop

           boxes were monitored with “Wyze” brand security cameras.

                    6.      This is significant because the Wyze company is known as a budget-

           friendly, internet-connected home security camera system. Wyze makes other

           types of electronics such as home thermostats. Wyze brand security cameras

           (www.wyze.com) do not appear to be commercial grade security cameras. We

           could not find professional grade surveillance equipment. There is a vast difference


                                            Declaration of Alex Chilton

                                                    Page 2 of 5



Document Ref: WDEUV-LYCAA-BDWBN-EJT3N                                                               Page 2 of 5
                   Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 6 of 9




           between professional and consumer grade surveillance equipment. Wyze cameras

           are extremely cheap home security cameras intended for the consumer market.

           They range in price from $20.00 to $65.00.

                    7.      Sheriff’s offices routinely use professional grade cameras for

           surveillance in narcotics investigations which are more suited for monitoring the

           drop boxes.

                    8.      Based on my review of the Wyze security camera specifications told

           to me by Lynn Bailey and to a reasonable degree of professional certainty, I would

           never deploy any Wyze camera for surveillance use in something so important as

           monitoring the integrity of an unattended outdoors ballot drop box.

                    9.      I would at least use the same or better cameras deployed for routine

           narcotics investigations. The Wyze outdoor camera (its only outdoor model) would

           not produce the results that I would expect of a professional surveillance camera let

           alone serve as a reliable source for surveillance of something so important as a

           federal election.

                    10.     Before meeting with Ms. Bailey, our firm did a site visit of every drop

           box on December 12, 2020. Out of the five drop boxes in Richmond County, only one

           drop box located at the main government building, 535 Telfair Street, Augusta, GA


                                            Declaration of Alex Chilton

                                                    Page 3 of 5



Document Ref: WDEUV-LYCAA-BDWBN-EJT3N                                                                 Page 3 of 5
                   Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 7 of 9




           30901, was found to have visible surveillance. This was the only box that had any

           professional surveillance and that surveillance was provided by the building’s general

           security cameras.

                    11.     We could locate no cameras on any of the other drop boxes and we

           looked carefully for them. We would expect cameras to be visible as a representation

           of authority to deter fraudulent activity.

                    12.     The Absentee ballot drop box located at 4335 Windsor Spring Rd at

           Diamond Lakes Regional Park was located at 103 Diamond Lakes Way in front of the

           Robert Howard Community Center, not at the actual Diamond Lakes Regional Park.

           While it is on the road that leads to the park, it was not precisely at the park.

                    13.     The box located at 2463 Golden Camp Road was located behind a brick

           pillar at the building's front entrance, not in clear view from the front of the structure.

                    14.     The fourth box was at 3463 Peach Orchard Road at the City of Augusta

           Services Center. No direct surveillance cameras were overlooking this drop box.

                    15.     On a different issue, Ms. Bailey told me that she could accept a batch

           of absentee ballot applications dropped off by a third person as not being illegal.




                                            Declaration of Alex Chilton

                                                    Page 4 of 5



Document Ref: WDEUV-LYCAA-BDWBN-EJT3N                                                                    Page 4 of 5
                   Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 8 of 9




                    16.     I also spoke with an election supervisor in a county within the

           Southern district. This person told me that their county did not use drop boxes

           because they were ripe for fraud.

                    17.     This person also advised that the crux of the confusion concerning

           absentee ballots and how they are processed was the advice given by the State

           Elections Board. Now, the State Elections Board offers no advice other than

           directing election officials to read the Election Law Code.

                    All of the statements above are made to the best of my knowledge,

           information, and belief.




               Dated: December 16, 2020                      ______________________________
                                                                       Alex Chilton
                     12 / 16 / 2020




                                            Declaration of Alex Chilton

                                                    Page 5 of 5



Document Ref: WDEUV-LYCAA-BDWBN-EJT3N                                                            Page 5 of 5
   Case 1:20-cv-00180-JRH-BKE Document 45 Filed 12/16/20 Page 9 of 9




                   Signature Certificate
             Document Ref.: WDEUV-LYCAA-BDWBN-EJT3N

Document signed by:

                 Alex Chilton
                 Verified E-mail:
                 jalexchilton1835@gmail.com

                 IP: 75.90.19.30     Date: 17 Dec 2020 03:39:38 UTC



                     Document completed by all parties on:
                         17 Dec 2020 03:39:38 UTC
                                   Page 1 of 1




           Signed with PandaDoc.com
           PandaDoc is the document platform that boosts your
           company's revenue by accelerating the way it transacts.
